Mr. Justice Tantis delivered the opinion of the court: Claim is herein made for $73.08 for one car load of gravel furnished and delivered to the Illinois State Highway Department on June 19, 1931, as set forth in the Bill of Particulars. The bill was presented to the Department of Public Works and Buildings and claimant was thereupon advised that the appropriation under which same was purchased had lapsed. There seems to be no conflict of law or facts involved and the claim seems to have remained unpaid because of the legislative appropriation out of which same might have been payable having lapsed. The supplies having been sold, delivered and used by the State and the claim appearing legal, and an award having been recommended by the department to which such gravel was furnished, an award is therefore made in the sum of Seventy-three and 08/100 Dollars ($73.08).